Upon the original submission of this cause in this court, we were of the opinion — erroneously, as it turns out — that the fact that appellant's mortgage, or mortgages, covering the property involved, were not of record, at the time of the levy by the sheriff upon same, under the execution issued upon appellee's judgment, etc., was conclusive of the case against appellant's contention. But the opinion of the Supreme Court has cleared this matter up for us, as it has the litigants.
We come now to re-examine the assignments of error, in the light of the opinion of the Supreme Court remanding the cause.
The case was tried below before the court sitting without a jury.
While it is true, as we stated in our original opinion, that there was testimony "tending to show that appellant paid the Franklin county farm bureau for the 'fertilizer,' and took from Lawler a mortgage, or, more specifically, two mortgages, thereon, concurrently with the delivery of same," etc., yet this testimony was not conclusive. There were tendencies of the evidence, opposed to this view.
The learned trial judge found, in his judgment, that "the said property sued for in this case was the property of C. N. Lawler, before the levy was made by the Sheriff, and istherefore subject to levy by the plaintiff." (Italics ours.)
The last part of the trial court's finding, which we have italicized, would necessarily imply that it found, from the conflicting evidence, that the mortgages from Lawler to appellant, neither of them, were executed "concurrently with the sale, purchase and delivery" of the fertilizer in question — but that they were executed after the said "sale, purchase and delivery" — and at such a length of time afterwards, as to have allowed the lien of appellee's recorded judgment to attach.
A critical study of the evidence does not persuade us that such a finding is unjustified — certainly not "that it is opposed to the great weight of the evidence" in such sort that we would be warranted in reversing the judgment based upon it.
So, according full authority to the decision and opinion of the Supreme Court as appears, we are yet of the opinion, and hold, that the judgment appealed from should be, and is, affirmed.
Affirmed.